﻿1.	 It is with great pleasure that I bring to the Assembly the greetings of my head of State, King Moshoeshoe II, and of my Prime Minister, Mr. Leabua Jonathan.
2.	Permit me, Sir, to congratulate you on your well- deserved election to the presidency of the thirty-eighth session of the General Assembly. Your well-known qualities and experience as an illustrious and dedicated diplomat certainly augur well for the Assembly. We are more than confident that you will guide its deliberations to a successful and fruitful conclusion, because your country is not only a prominent member of the Movement of Non-Aligned Countries but also has an illustrious record on such issues as the eradication of colonialism, racism, racial discrimination and	matters which are of paramount importance to us.
3.	We also congratulate the other officers of the Assembly on their unanimous election. To you, Sir, and to all of them I pledge my delegation's full co-operation.
4.	I also take this opportunity to express our satisfaction with the excellent manner in which the President of the thirty-seventh session and his officers concluded the work of that session.
I should like to convey my delegation's commendation of the Secretary-General and his championship not only of the rights of the smaller and weaker Members of the Organization but also of the independence of those few parts of the globe that still labour under the yoke of colonialism. To us, his office is the pivotal point of the entire work of the United Nations, and we hope and believe that with him the responsibilities of that office are in very good hands.
6.	In accordance with our firm belief in the Organization's universality, we were more than delighted to be among the sponsors of the resolution admitting Saint Christopher and Nevis to membership. We are doubly gratified because that nation is a fellow member of the Commonwealth. This event is a credit to the British Government and to the Special Committee on the Situation with regard to the Implementation of the Declaration on the Granting of Independence to Colonial Countries and Peoples. We view it with mixed feelings, because we are once again reminded of those countries and peoples that are still denied their rightful place in forums such as this one. In our view, the independence of Namibia is now overdue.
7.	On the economic front, we note that the Assembly meets at a time when prospects for prosperity are at their bleakest. The economies of more than two thirds of the Organization's Members are being hit by the worst recession since the Second World War, and all of those countries are pinning their last hopes on the Assembly. It is imperative, therefore, that the Assembly live up to those expectations.
8.	When the heads of State or Government of the non- aligned countries pledged their commitment to the North- South dialogue at their sixth conference, at Havana in 1979, it was because they had recognized its significance in their area, especially in view of the prevailing world economic crisis. The situation facing these countries can be tackled only through a collective global approach. It is their belief and ours that these problems call for a genuine dialogue and a willingness to recognize and accept not only the gravity but also the urgency of the matter.
9.	However, we regret to note that despite all the efforts made by the developing countries during the eleventh special session, in 1980, and during subsequent General Assembly sessions, no agreement has yet been reached regarding the agenda, procedure and time-frame for these global negotiations. In the meantime, the world economy has been experiencing the most critical decline since the great depression. It may be noted that in some developed countries of the North there have been signs of recovery. But the rigidity in some of these countries' financial policies resulted, for instance, in the failure of the sixth session of the United Nations Conference on Trade and Development held at Belgrade from 6 June to 2 July 1983. These developments leave no room for optimism.
10.	It is three years now since the new International Development Strategy for the Third United Nations Development Decade was adopted, and its overall review and appraisal is due in 1984, as provided for in General Assembly resolution 35/56. The indications are, however, that there is very little movement, if any at all, towards achieving the objectives of the Strategy. The past three years have seen a sharp decline in the rate of growth of world production, which reached in 1982 its lowest figure in three decades. In 1981 world trade was stagnant for the first time since the Second World War, and it declined by 6 per cent in real value in 1982. The responsibility for this unfortunate state of affairs should be attributed to a fall in commodity prices by 16 per cent between 1981 and 1982. Protectionism persisted and grew stronger, and as a result there was a decline in exports and intense pressure on the balance of payments position of the developing countries.
11.	Signs of recovery have recently emerged in some developed countries, but they appear tentative and far from reaching developing countries. Debt servicing among the developing countries continues to be widespread and unmanageable, while interest rates have remained at unprecedented levels since 1980. The aid performance of donor countries is still one half of that called for in the Strategy, and the volume of contributions to the multilateral programmes has actually declined. Official development assistance receipts by the least developed countries by no means constitute the substantial increase needed to enable them to double their national income during the decade, as envisaged. The message is therefore that we cannot look forward to the 
review and appraisal of the Strategy with any encouragement. It is also evident that the General Assembly should agree on a continuing annual review and monitoring of the Strategy until such time as an improvement in the world economy can be widely recognized.
12.	It is regretted that the ministerial meeting of the Contracting Parties of the General Agreement on Tariffs and Trade held from 24 to 29 November 1982 at Geneva failed to utilize its chance to turn the tide against protectionism. It was also unfortunate that the sixth session of the United Nations Conference on Trade and Development last June failed to agree on any steps aimed at reducing barriers to free trade as a starting point in an economic dialogue on fostering the growth of output and employment without provoking inflation and/or balance- of-payments problems. Finally, it was disappointing that that session failed to come up with a resolution on the need for a conference on money and finance with a view to restructuring the Bretton Woods system, despite forceful appeals from the third world and some industrialized countries. In the circumstances, it remains the responsibility of the General Assembly to address itself fully to all these questions, and it should do so with a commitment to success.
13.	In this regard, the General Assembly should seriously consider the call of the heads of State or Government of the non-aligned countries at their seventh conference, held at New Delhi from 7 to 12 March 1983, urgently to convene an international conference on money and finance for development. This conference should aim at meeting effectively the development and other financial requirements of international economies, particularly those of the developing countries. It should also examine any necessary growth-oriented structural adjustments. There was a similar call to pursue monetary and financial reforms capable of arresting the continuation of the economic crisis by some leaders of industrialized countries in other forums earlier this year. This indicates that there is some consensus and only details need to be worked out.
14.	It is, however, our belief that the idea of a world development fund should be kept alive. This idea calls for a move towards greater equality and partnership between North and South in financial institutions; universal membership, including full representation of Eastern European countries; new lending policies; export credit's; commodity financing and the channelling of new resources raised on an international basis—in other words, the restructuring of the Bretton Woods system should incorporate this idea.
15.	On the political front, we note with much trepidation the multiplicity of problems facing the world today, ranging from the Middle East to Central America to southern Africa. The worsening situation in Lebanon, a country torn apart by forces stronger than itself, most of them external, can only force us to pray that enough is enough. We in Lesotho, surrounded as we are by a similarly threatening external factor, have reason to understand in the fullest sense the tribulations of the people of Lebanon.
16.	The world conscience continues to be affronted by the impasse on the Palestinian question. Lesotho has in the past made its position very clear, that, without prejudice to anybody's interests, the Palestinians have a right to their land, identity and sovereignty. We have always urged that the Middle East issue must be viewed in the context of Security Council resolutions. In Central America, Lesotho supports the efforts of the Contadora Group.
17.	Within the context of the Organization of African Unity [OA U], we are eagerly looking forward to the OAU machinery for resolving the problems of Chad and Western Sahara. Lesotho enthusiastically supports any practical measures that may contribute to the speedy solution of those problems.
18.	South Africa's policy of destabilization manifests itself in diverse ways, encompassing and affecting all the independent States in southern Africa. Its main victims include the entire membership of the Southern African Development Co-ordination Conference and the frontline States. Africans have come to regard the major cause of this scenario as what they term  the constructive engagement syndrome . We all know that the present United States Administration meant well in its initiation of this policy. What is important to us in Africa is not the good intentions of Washington but how its good intentions are being taken advantage of by Pretoria. Indeed, the latter interprets this United States policy as a carte balance allowing it militarily to disregard internationally accepted civilized norms in relationships with its neighbours for the sacrosanctity of its strategic position and mineral wealth as it is supposedly seen by Washington.
19.	Namibian independence has yet to materialize. What is the problem? Why is Namibian independence being indexed to the unrelated issue of Cuban withdrawal? We condemn in the strongest terms these delaying tactics, which can only result in the intensification of the armed struggle and, with it, continued loss of life on both sides. We should like to repeat that we find totally unacceptable attempts to establish linkages between Namibia's independence and the withdrawal of Cuban troops from Angola. We know that since 1975 the People's Republic of Angola has been subjected to constant military incursions by South African troops which are now occupying southern Angola. South Africa's main motive seems to be the promotion of the puppet, Savimbi, to the status of a serious factor in Angola.
20.	If it is the intention of South Africa to use its military might to partition Angola, then the Government and people of Angola are left with no choice but to resort to the assistance of countries friendly to it. The suffering in Angola as a result of the war situation there is a matter of great concern. The Assembly may not permit any parties to this conflict to look upon the suffering of innocent citizens of Angola and the very security and survival of that country as a bargaining chip in an attempt to stall Namibia's independence.
21.	It is ironic that, when the General Assembly and the Security Council have set the target of achieving the noble aim of Namibia's independence, and despite the Secretary-General's attempt to execute his mandate to implement this target within the context of Security Council resolution 435 (1978), the very countries which are normally most vocal in portraying the importance of the United Nations in resolving international problems are the ones which are now blocking the vindication of the Organization's success by indexing irrelevant issues to Namibia's independence.
22.	Lesotho, as an independent country, continues to look at the future with anxiety, especially as its giant neighbour continues to view it as the source of all security problems within its territory. It is now a matter of record that South Africa's own investigations have failed to show Lesotho to be a party to any action intended against the security of South Africa. Lesotho is fully aware of its national and international responsibilities, and South Africa should have no fear of insecurity because of any actions emanating from Lesotho. For 
example, with regard to the Pretoria bomb blast, which was followed by South Africa's imposition of a nearly total economic embargo, the South African security service itself has absolved Lesotho from allegations that it was the country from which the operations were planned.
23.	Historically, Lesotho is a country of refugees, who were received in the mountain kingdom and moulded into one nation by the great Moshoeshoe I. The conflicts at the time in southern Africa which were responsible for the refugee movements have now been replaced by the actions of the present South African Government through its policy of apartheid.
24.	As a consequence of the latter, Lesotho has continuously received refugees from South Africa. Our accession to the 1951 Convention relating to the Status of Refugees' and the 1967 protocol is an event that conforms naturally to our basic national character, but, because of our geopolitical situation, we have always made it a condition of asylum for all refugees that they may not use Lesotho to plan and launch attacks against their countries of origin. This is especially the case with South African refugees, who form the majority of refugees in Lesotho and whose country of origin is the closest to Lesotho geographically.
25.	Lesotho does not solicit these refugees, but we are fully aware that the tide will continue as long as apartheid remains the official policy in South Africa. Recently Lesotho has witnessed restrictions on its common borders with South Africa, which have affected the movement of people and goods; there have been incursions into Lesotho's territory by armed bandits who come from South Africa and have unrestricted access to its territory whenever they are forced to retreat. These bandits, when caught, testify readily to the fact that they are trained in South Africa and are armed and given logistic preparation by white South African security officers. Because of South Africa's intermittent embargo on the transit of essential security equipment, the internal security and maintenance of law and order of Lesotho become heavily compromised. The significance of this fact is that cross- border incursions are intensified simultaneously with the holding back of the arms.
26.	We have appealed to the Secretary-General and through him to the Member States of the Organization, especially those which have contacts with South Africa, to persuade South Africa to desist from its punitive measures against Lesotho. Lesotho genuinely wants a return to normalization of relations with its neighbour but should not, in the process, be forced to abandon its obligations under international conventions with regard to the welfare of those genuinely seeking political asylum. South Africa is demanding, as a condition for normalization of relations between the two countries, the return to it of all refugees of South African origin or their expulsion from Lesotho.
27.	Lesotho finds those demands unacceptable. We repeat our appeal to the Secretary-General and to the countries that have contacts with South Africa—and there are many in this Assembly—to ask South Africa to accept Lesotho's genuine interest in its own security, which cannot be enhanced by attacks into South Africa from its territory.
28.	The expulsion of refugees from one country to another offers no permanent solution to the basic problems involved. Just as the dispersal of the Palestinians all over the Mediterranean countries has failed to bring peace to the Middle East or even to wish the problem away, to the same extent the dispersal of refugees from southern African countries will not solve the problem of South Africa, which is an internal problem fraught with dangerous consequences for all of us in southern Africa; nor will the problems of South Africa be wished away. Rather than stabilizing the situation, the dispersal of the refugees in other southern African countries will cause the entire region to be destabilized. This presents a very bleak picture.
29.	Members will recall that in 1976 South Africa gave its brand of so-called independence to one of its black  homelands . Since then, another three have acceded to this dubious status. This relegation of black South Africans to just 13 per cent of South Africa's most impoverished areas that had always existed as reserves for, and sources of, cheap black labour is an ominous enough development. But it has even more ominous connotations when this  independence  is used, in the final analysis, to denationalize all South African blacks. This banishment to the remote barren part of South Africa, with which they have no connection at all except remote ethnic links, to us constitutes the bleakest and most wicked aspect of the apartheid policy.
30.	Recently the white South African Parliament passed legislation for a three-chamber parliament, including the Coloureds and the Indians, once again totally excluding the black majority. This development is by its very nature unacceptable because it continues to entrench race as a factor in constitutional reform. It also retains the supremacy of the white Parliament over the other so-called parliaments. But, worst of all, now it not only makes denationalization of the black majority a matter of Acc legislation but also elevates it to the status of constitutional entrenchment. We call on all mankind to condemn these actions, which are intended to deny over 18 million people their basic birthright of citizenship of their country. South Africa must be persuaded to start an immediate dialogue with genuine leaders of Mack opinion in South Africa, as the only alternative to an intensified armed struggle.
31.	To us in Lesotho the so-called constitutional dispensation provides no hope or solace, since the politically ostracized black majority will continue to struggle for its rights within South Africa. The intensification of this struggle will surely mean more refugees, more attacks in South Africa resulting in more attacks on us from South Africa, more economic and arms embargoes and, indeed, a constant threat to our very existence as a nation and a people.
32.	This grave situation is also exemplified by Pretoria's rejection of the Security Council's directive in resolution 527 (1982) calling on the Republic of South Africa to pay damages to Lesotho citizens for the unwarranted killing of persons and destruction of property during the deplorable 9 December 1982 attack on Lesotho by the South African Defence Force. As I have said earlier, the contemptuous rejection of that resolution—and this is only one of many—is an indictment against South Africa in its pursuit of a policy of continuing to defy the Assembly, thus contributing to its general paralysis, only to turn around and accuse the Organization of impotence.
33.	Despite this picture of gloom and uncertainty, my Government and the Basotho people in general have been strengthened by the manner in which the plight of the refugees in Lesotho and of the Basotho in general, and the attendant unfair pressure upon them, are being understood by the international community. The international community has been a source of strength to us during our darkest hour. The ideals for which the international community strives and for which we also strive create a bond generating the belief that collectively we 
are fighting for a just cause. The international community has stood with us during the crisis we are facing. We request the Members of the Organization, in the name of fairness and justice, to continue to give us moral, political and material support. For what has been done so far, whether at the bilateral level with those countries with which we have friendly relations or at the level of pressure groups or even individuals, we wish to say thank you.
34.	May right always prevail over might.
 
	
